LEAR, Judge.
Plaintiff filed suit for rescisión of a sale, attorney fees, and for damages involving the purchase of a 1975 used pickup truck. Plaintiff also named as a defendant Minne-homa Insurance Company who had issued plaintiff two policies of insurance designed to insure the vehicle against mechanical defects. The vehicle was purchased on or about July 27, 1977 for the price of $3,775.00. According to plaintiff, he took the vehicle back several times within the next two weeks.
The trial judge, based upon the testimony of Hal Canova who performed the major repairs to the truck, held that the vice or defect in the engine existed at the time the vehicle was purchased.
All claims against Minnehoma Insurance Company were settled and the court gave judgment against Tim’s Auto Sales, by virtue of L.S.A.-C.C. 2520 which reads as follows:
“Art. 2520. Redhibition, definition
“Art. 2520. Redhibition is the avoidance of a sale on account of some vice or defect in the thing sold, which renders it either absolutely useless, or its use so inconvenient and imperfect, that it must be supposed that the buyer would not have purchased it, had he known of the vice.”
The trial judge also held that Tim’s Auto Sales was not aware of the defect in the engine and sold the vehicle in good faith; therefore, no attorney fees were allowed.
Judgment was rendered in the sum of $1,448.64 representing $1,342.64 for the major motor repair and $106.00 for the replacement of the radiator.
A careful review of the record does not reflect an abuse of the trial judge’s discretion nor manifest error.
For the above reasons, the judgment of the trial court is affirmed, all costs to be paid by appellant.
AFFIRMED.